Title: To Thomas Jefferson from Jean Baptiste Le Roy, 28 September 1786
From: Le Roy, Jean Baptiste
To: Jefferson, Thomas



aux Galeries du Louvre ce 28 Septembre

Je me proposois Monsieur d’avoir L’honneur de vous voir pour vous demander quelques éclaircissemens sur un fait que M. Le Chevalier de Chatelux rapporte dans son voyage de L’amèrique Septentrionale et qu’il dit tenir de vous. Mais etant obligé d’aller à La Campagne J’ai espèré que vous me pardonneriez de vous en écrire, et que vous voudriez bien avoir la bonté de satisfaire à ce Sujet ma Curiosité. Voici de quoi il est question: M. Le Chevalier de Chastelux dit dans ce voyage que dans la belle maison que vous avez Scu vous construire sur les montagnes qui sont à l’ouest de la Virginie vous avez fait une Observation singulière, c’est que les vents venoient souvent de la partie de l’ouest ou de l’Ouest Nord Ouest tandis que dans la Virginie au dessous les vents qui regnoient en même tems étoient de la partie Est, ou est Nord Est ou à peu près. Or comme le vent d’Ouest ou tenant de la partie de L’Ouest est jusqu’à un certain point le vent alisée des zones tempèrées dans un certain tems de l’année il me paroit bien extraordinaire qu’on ait en même tems, dans la Virginie un Vent d’Est ou tenant de la partie de L’est. M. Le Chevalier de Chatelux semble annoncer que Si on continuoit à abattre les bois qui s’étendent en Virginie jusqu’au pied des Montagnes Le vent d’est s’y feroit sentir, cela pourroit être, mais je doute fort que si on abattoit ces Montagnes ce vent continua au delà. Je crois bien plutôt, au contraire, qu’alors le vent d’ouest se feroit sentir En Virginie Et Je suis fort porté à croire que si dans la chaine des Montagnes dont Je viens d’avoir L’honneur de vous parler il y avoit quelques vallées ou quelques gorges profondes à travers lesquelles le vent put s’échapper on y éprouveroit ce vent d’Ouest qu’on n’observe que sur le haut de ces Montagnes. Pardonnez Monsieur mon Indiscrétion, mais vos connoissances profondes dans toutes les Sciences, La maniere dont vous les communiquez m’ont fait esperer que vous excuseriez la liberté que prend un homme fort désireux de s’instruire de tous les phénomenes de cette partie Intéréssante de la physique du Glôbe dont il s’est fort occupé. J’ai été si occupé depuis le départ de M. Franklin, Les communications sont si difficiles dans cette ville immense que c’est bien  malgré moi Monsieur, Je vous assure, que Je n’ai pas mieux profité de L’honneur que J’ai eu de vous connoître chez ce Nestor de L’Amérique; mais c’est avec grand plaisir que Je profite de cette Occasion de vous assurer des Sentimens distingués d’estime que vous m’avez Inspirés et avec Lesquels J’ai l’honneur d’être Monsieur Votre trés humble et trés obéïssant Serviteur,

LE ROY de L’Académie des Sciences

